DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 07/31/2018. In virtue of this communication, claims 1 - 17 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 07/31/2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office. The patent included in the listing under “US patent documents” does not have a valid patent number.
The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20150270595 (Okada) (of record) as may be evidenced by either or both (US 20170093049 or US 20160380346).
Regarding claim 1, Kolbert teaches “A data connection assembly for providing a transmission of communication data (shown in FIG 1 with corresponding description) through a wall of a housing of a device (col. 2 lines 40 – 41: an aircraft skin 16 in FIG 1), the data connection assembly comprising:
-a first connector component (a sending unit 14 in FIG 1 and 2)…”
“…-a second connector component (a pickup unit 19 in FIG 1 and 2)…”
“…-a dielectric part, including a dielectric material and arranged in an opening of the wall of the housing, the opening extending from a first side of the wall to an opposite second side of the wall (col. 3 lines 36 – 49 and FIG 3: In order to minimize power dissipation of the coupled signal and power, the area of the aircraft skin between the sending and pick-up units is fabricated from a non-conducting material (“dielectric material”). This is a preferable design consideration when high frequencies are employed. An area of the aircraft skin 16 has a star-shaped slot 42 cut therein. The void created is filled with a non-conductive material so as to completely fill the slot.);
(col. 2 lines 37 – 44: implemented as magnetic ring 18 cemented to the surface of an aircraft skin 16.), configured to mount the first connector component at the first side of the wall (col. 2 lines 37 – 44: The sending unit 14 is equipped with a circular magnetic ring 24 which fits inside of the magnetic ring 18 on the surface of an aircraft skin 16. The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension.); and
-a second connecting element, provided on the second side of the wall, configured to mount the second connector component at the second side of the wall (col. 2 lines 45 – 49: A complementary inductive pick-up unit 19 may be mounted by utilizing ring magnets, as just discussed in connection with the sending unit 14. Therefore, it would include a magnetic ring, similar to the magnetic ring 18 mentioned above, but cemented to the opposite surface of an aircraft skin 16, as well as circular magnetic ring, similar to the magnetic ring 24 mentioned above, but mounted on the pickup unit 19.)…”

Kolbert does not disclose specific configuration of the first and second connector components and thus does not disclose “a first antenna arrangement, a data input and a converter circuitry, the converter circuitry of the first connector component being configured to receive the communication data via the data input, to generate a radio frequency signal including the received communication data, and to output the radio frequency signal via the first antenna arrangement” as part of the first connector component, and “a second antenna arrangement, a data output and a converter 
Kolbert teaches signal and power transmissions through a wall (see title). On the other side, Okada also teaches transmission of signal through a wall (see FIG 1). However, in Okada (see paragraph 0030), the transmissions use millimeter-waveband signals out of high-frequency signals with frequency of 30 [GHz] to 300 [GHz]. This allows high-speed signal transmission of Gbps order (for example, 5 [Gbps] or more). Moreover, millimeter-waveband signal transmission has high interference immunity, and does not present interference. In this respect, Okada teaches “a first antenna arrangement (abstract: a first opening terminal of the first waveguide shown as 23 in Fig. 1; the first waveguide transmit a high-frequency signal when the first opening terminal is in the vicinity of the second opening terminal of the second waveguide. In other words, the opening terminal of the first waveguide is mapped to recited “a first antenna arrangement”. The fact that an opening terminal of a waveguide is in antenna may be confirmed by US 20170093049, paragraphs 0013, 0016: The open end of the waveguide acts as a millimeter-wave antenna. Paragraph 0018: the millimeter wave travels inside the waveguide and exits out of the open end 112 as from the antenna. The fact that an opening terminal of a waveguide is in antenna may also be confirmed by US 20160380346, at least paragraphs 0013, 0018 and 0019), a data input (shown as a small circle on the left side of FIG 2A with connection to the multiplier 223) and a converter circuitry (components 222 – 224 shown in FIG 2A and described in paragraph 0044), the converter circuitry of the first connector component being configured to receive the communication data via the data input, to generate a radio frequency signal including the received communication data, and to output the radio frequency signal via the first antenna arrangement (paragraphs 0044 – 0045)” as part of the first connector component (comprising components 22 – 24 shown in FIG 1), and “a second antenna arrangement (abstract: a second waveguide having a second opening terminal shown as 33 in Fig. 1, which receives the signal transmitted by the first waveguide 23. In other words, the opening terminal of the second waveguide is mapped to recited “a second antenna arrangement”.), a data output (shown as a small circle on the right side of FIG 2B with connection to the buffer 324) and a converter circuitry (components 322 – 324 shown in FIG 2B and described in paragraph 0046), the converter circuitry of the second connector component being configured to receive, via the second antenna arrangement, the radio frequency signal sent from the first antenna arrangement, to extract the communication data from the received radio frequency signal, and to output the communication data via the data output (paragraphs 0046 – 0047)” as part of the second connector component (comprising components 32 – 34 shown in FIG 1).


Lastly, with respect to the specific mounting of the non-conductive material such that “the dielectric part is mounted within the opening via fusion welding”, the examiner takes an official notice that fusion welding was well known in the art at the time the application was effectively filed.
Therefore, since Kolbert does not disclose specific way the non-conductive material is mounted into the skin of the aircraft, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well known in the art fusion welding for that purpose simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Regarding claim 2, Kolbert teaches “wherein the dielectric part seals the opening (col. line 46 – col. 4 line 4: The void created is filled with a non-conductive material so as to completely fill the slot.)”.
Regarding claims 3 and 13, Kolbert does not teach “wherein the dielectric material comprises at least one of: glass, doped glass, and carbon.”
In fact, Kolbert does not disclose specifically what is used as the non-conductive material, thus leaving it to the discretion of the person reading his disclosure.
On the other side, the examiner takes an official notice that “glass, doped glass, and carbon” are well known dielectric materials.
Therefore, since Kolbert does not disclose specifically what is used as the non-conductive material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such well known in the art dielectric materials as “glass, doped glass, and carbon” simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 4 and 14, Kolbert teaches “wherein at least one of
the first connecting element includes a first receptacle, and the first connector component includes a mounting structure complimentary to the first receptacle for mounting the first connector component at the first side of the wall; and
the second connecting element includes a second receptacle, and the second connector component includes a mounting structure complimentary to the second receptacle for mounting the second connector component at the second side of the wall (col. 2 lines 37 – 44: A mating magnetic ring 18 (mapped to either “a first receptacle” or “a second receptacle” for “the first connecting element” or “the second connecting element” respectively) is cemented to the surface of an aircraft skin 16. The sending unit 14 is equipped with a circular magnetic ring 24 (mapped to either “the first connector component includes a mounting structure complimentary to the first receptacle” or “the second connector component includes a mounting structure complimentary to the second receptacle” since it fits inside of the magnetic ring 18 as shown in FIG 1.) The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension (mapped to either “for mounting the first connector component at the first side of the wall” or “for mounting the second connector component at the second side of the wall”). A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets, as just discussed in connection with the sending unit 14. Col. 2 lines 45 – 50: A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets as discussed in connection with the sending unit 14.).”
Regarding claim 6, Kolbert in combination with Okada does not teach “wherein a frequency of the radio frequency signal is in a range from 3.1 - 10.6 GHz.”
Okada teaches usage of 30 GHz to 300 GHz (paragraph 0030).
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Okada’s disclosures at other frequencies with reasonable expectation of success (provided dimensions of the waveguide are appropriately adjusted) since it has been In re Aller, 105 USPQ 233.
Regarding claim 7, Kolbert in combination with Okada teaches or fairly suggests “wherein at least one of the first connector component and the second connector component includes a housing (Kolbert, col. 3 lines 3 – 5: a sending unit 14 (“the first connector component”) having a ferromagnetic housing 22.) including a surface facing the dielectric part (not seen in FIG 2 but either is implicitly present at the bottom of the housing 22 of the sending unit 14 inside of the magnetic ring 24, or it would have been obvious to use one to protect internal components from external elements)…”
 Kolbert in combination with Okada does not explicitly disclose “…wherein the surface includes a same dielectric material as the dielectric part.”
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the bottom surface of the housing 22 of a nonmagnetic dielectric material to prevent the blockage of magnetic flux or radio signals between the two parts of the system. With respect to a specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same dielectric material as is used in the aircraft skin of Kolbert’s disclosure. Doing so would have simply minimized the number of different materials used as well as simplified the design calculations by using the same materials in the line of the magnetic flux or radio signals. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.
Regarding claim 8, Kolbert in combination with Okada teaches or fairly suggests “wherein at least one of the data input and the data output comprises at least one of: an Ethernet port; an optical fiber port; a digital electrical port; and an analog electrical port (indeed, col. 2 lines 49 – 52 describe application of Kolbert’s system: Signals sent from generator 10 through the units 14 and 19 are transferred to an internal data memory 12 by means of a cable 20. Therefore, it would have been obvious to a person of ordinary skill in the art that the input port represents either one of at least “a digital electrical port; and an analog electrical port”. In FIG 2A of Okada, there is no digital conversion thus at least implying that the port represents “an analog electrical port”. Therefore, in the device of combined Kolbert and Okada’s disclosures, the port would at least be “an analog electrical port”).”
Regarding claim 9, Kolbert teaches or fairly suggests “wherein at least one of the first connector component and the second connector component includes a housing including a metal material (col. 3 lines 3 – 5: a sending unit 14 having a ferromagnetic housing 22. It is well known that iron, cobalt, nickel, and some alloys or compounds containing one or more of these elements exhibit ferromagnetic properties. Therefore, the housing 22 of the sending unit 14 is either made of any of the above listed metals, or it would have been obvious to a person of ordinary skill in the art to use these metals to make the housing 22 of the sending unit).”
Regarding claim 10, Kolbert in combination with Okada teaches or fairly suggests “wherein the dielectric part includes a wave guide structure (Okada, paragraph 0059: the dielectric protrusions 25 and 35 made of dielectric materials, are formed integrally with the dielectric plates (the resin plates 21A and 31A), more specifically, the chassis 21 and 31 similarly made of dielectric materials. When combined with Kolbert, these protrusions would be made as part of the non-conductive material shown in FIG 3 of Kolbert. Going back to Okada, paragraph 0067 describes the function of the dielectric protrusions 25 and 35 when they are made of specific dimensions. Particularly, a λ/2 resonator is formed which transmits only a radio wave having a band which resonates with a radio wave propagating through the waveguides 23 and 33. As a result, it is possible to suppress reflection of radio waves at the contact surfaces and suppress degradation of transmission characteristics between the waveguide 23 and the waveguide 33 resulting from reflection of radio waves. Therefore, the dielectric protrusions 25 and 35 act as “a wave guide structure”).”

Claims 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20150270595 (Okada) as applied to claims 1 and 2 above, and further in view of US 3629797 (Dillon).
Regarding claims 11 and 16, Kolbert teaches “…housing to accommodate components of the device; and
(col. 2 lines 19 – 30: aircraft fuselage as the “housing” and the device is installed on an aircraft skin.).”
Kolbert does not teach that the housing is “sealed”.
Dillon in col. 1 lines 10 – 20 teaches that there are many situations in which it is desirable to pass signal information through a wall or plate structure without in any way impairing the integrity of the plate. For example, in underwater vessels such as deepsea diving bells, submarines, it is extremely important that the hull, normally formed of iron, does not have any weak areas. The pressure differential is enormous at great depth and any holes for the purpose of passing electrical leads from the exterior to the interior of the vessel can often result in an unsafe condition, not only from the standpoint of hull strength but more particularly with respect to leakage problems.
In other words, Dillon teaches similar information transfer as Kolbert and Okada but applied to a sealed housing such as for deep-sea applications.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Okada’s disclosures having high data transfer rate with respect to a sealed housing for deep-sea applications, as disclosed by Dillon. Doing so would have achieved the predictable results of high data transfer rate with respect to communication with deep-sea vessels thus resulting in improved system.
Regarding claims 12 and 17, Kolbert in combination with Dillon teaches “further comprising a watertight subsea device (please see explanation in the rejection of claims 11 and 16 above. “a watertight subsea device” Is shown by Dillon in FIG 1 as a diving bell or sphere 10).”

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20150270595 (Okada) as applied to claims 1 and 2 above, and further in view of US 20140248801 (Riezebos).
Regarding claims 5 and 15, Kolbert teaches “wherein one of the first connector component and the second connector component includes a power input (col. 2 lines 30 – 33: The coupling of power from the generator 10 includes a cable 13 connected at a first end to generator 10 and at an opposite end to a sending unit 14. The latter connection represents “power input”) and a power transmission coil providing an inductive power transmission of electrical power received from the power input (col. 2 line 64 – col. 3 line 35: comprises at least primary winding 28 and core 26); and wherein another of the first connector component and the second connector component includes a power transmission coil configured to receive the inductive power transmission (col. 2 line 64 – col. 3 line 35: comprises at least central ferromagnetic core 32 with a secondary winding 38)…”
Kolbert does not teach that the received power is “to provide electrical energy to the converter circuitry of the another of the first connector component and the second connector component.”
In similar art, Riezebos also teaches of data and power connections under hostile environmental influences (paragraph 0002). The system is shown in FIG 1 with corresponding description. As further stated in paragraph 0077, upon receiving power 
Since Kolbert in combination with Okada teaches or fairly suggests presence of the converter circuitry in both the first and second connector components (see Okada, as explained in the rejection of claim 1 above in this section) but does not disclose how they are powered, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Riezebos usage of the received power through the inductive coupling to power other components of the circuitry, in the system of Kolbert and Okada. Doing so would have simply filled in where Kolbert and Okada are silent and provided the required power for the circuitry to operate.

Claims 1 – 9 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20140248801 (Riezebos).
Regarding claim 1, Kolbert teaches “A data connection assembly for providing a transmission of communication data (shown in FIG 1 with corresponding description) through a wall of a housing of a device (col. 2 lines 40 – 41: an aircraft skin 16 in FIG 1), the data connection assembly comprising:
-a first connector component (a sending unit 14 in FIG 1 and 2)…”
“…-a second connector component (a pickup unit 19 in FIG 1 and 2)…”
“…-a dielectric part, including a dielectric material and arranged in an opening of the wall of the housing, the opening extending from a first side of the wall to an opposite (col. 3 lines 36 – 49 and FIG 3: In order to minimize power dissipation of the coupled signal and power, the area of the aircraft skin between the sending and pick-up units is fabricated from a non-conducting material (“dielectric material”). This is a preferable design consideration when high frequencies are employed. An area of the aircraft skin 16 has a star-shaped slot 42 cut therein. The void created is filled with a non-conductive material so as to completely fill the slot.);
-a first connecting element, provided on the first side of the wall (col. 2 lines 37 – 44: implemented as magnetic ring 18 cemented to the surface of an aircraft skin 16.), configured to mount the first connector component at the first side of the wall (col. 2 lines 37 – 44: The sending unit 14 is equipped with a circular magnetic ring 24 which fits inside of the magnetic ring 18 on the surface of an aircraft skin 16. The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension.); and
-a second connecting element, provided on the second side of the wall, configured to mount the second connector component at the second side of the wall (col. 2 lines 45 – 49: A complementary inductive pick-up unit 19 may be mounted by utilizing ring magnets, as just discussed in connection with the sending unit 14. Therefore, it would include a magnetic ring, similar to the magnetic ring 18 mentioned above, but cemented to the opposite surface of an aircraft skin 16, as well as circular magnetic ring, similar to the magnetic ring 24 mentioned above, but mounted on the pickup unit 19.)…”


Kolbert teaches signal and power transmissions through a wall (see title). On the other side, Riezebos also teaches data and power connections under hostile environmental influences (see paragraph 0002) such as through the wall of a housing sealed against intrusion of water or other materials (paragraph 0103). As further stated in paragraph 0020, an active transmitter/receiver circuit and an antenna element are incorporated into the contactless plug connector. The active transmitter/receiver circuit allows transmitting/receiving a radio wave via an antenna element. Thus, the radio wave does not depend on direct contact. However, in Riezebos (see paragraph 0065), the (FIG 1 and paragraph 0058: antenna element 120), a data input (FIG 1 and paragraph 0060: For the transmission, a baseband input signal is input via the at least one input terminal 105 to the transmitting and/or receiving circuit 115 of the contactless plug connector 100) and a converter circuitry (paragraph 0060: transmitting/receiving circuit 115), the converter circuitry of the first connector component being configured to receive the communication data via the data input, to generate a radio frequency signal including the received communication data, and to output the radio frequency signal via the first antenna arrangement (paragraph 0060: The transmitting and/or receiving circuit 115 modulates the baseband input signal on a predetermined carrier frequency. Thereafter, the transmitting and/or receiving circuit 115 outputs the modulated input signal to the antenna element 120 so as to emit the modulated input signal as a radio wave of the predetermined carrier frequency.)” as part of the first connector component (component 100 comprising components 115, 120 and 135 shown in FIG 1), and “a second antenna arrangement (FIG 1 and paragraph 0066: the antenna element 220 of the corresponding mating connector 200.), a data output (FIG 1 and paragraph 0080: terminals 205) and a converter circuitry (implemented in the circuit 215 shown in FIG 1), the converter circuitry of the second connector component being configured to receive, via the second antenna arrangement, the radio frequency signal sent from the (summarized in claim 19: a receiving circuit for demodulating a radio wave received via the antenna element to a baseband output signal; and at least one output terminal for outputting the baseband output signal.)” as part of the second connector component (component 200 comprising components 215, 220 and 235 shown in FIG 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Riezebos structure for transmission of high-frequency signal in the device of Kolbert. Doing so would have allowed to achieve a fast data transmission between the two parts of the contactless plug connector and compliance with the tolerances defined, for instance, in the USB standard. (see Riezebos, paragraph 0065).

Lastly, with respect to the specific mounting of the non-conductive material such that “the dielectric part is mounted within the opening via fusion welding”, the examiner takes an official notice that fusion welding was well known in the art at the time the application was effectively filed.
Therefore, since Kolbert does not disclose specific weight the non-conductive material is mounted into the skin of the aircraft, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well known in the art fusion welding for that purpose simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Regarding claim 2, Kolbert teaches “wherein the dielectric part seals the opening (col. line 46 – col. 4 line 4: The void created is filled with a non-conductive material so as to completely fill the slot.)”.
Regarding claims 3 and 13, Kolbert does not teach “wherein the dielectric material comprises at least one of: glass, doped glass, and carbon.”
In fact, Kolbert does not disclose specifically what is used as the non-conductive material, thus leaving it to the discretion of the person reading his disclosure.
On the other side, the examiner takes an official notice that “glass, doped glass, and carbon” are well known dielectric materials.
Therefore, since Kolbert does not disclose specifically what is used as the non-conductive material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such well known in the art dielectric materials as “glass, doped glass, and carbon” simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
In re Leshin, 125 USPQ 416.
Regarding claims 4 and 14, Kolbert teaches “wherein at least one of
the first connecting element includes a first receptacle, and the first connector component includes a mounting structure complimentary to the first receptacle for mounting the first connector component at the first side of the wall; and
the second connecting element includes a second receptacle, and the second connector component includes a mounting structure complimentary to the second receptacle for mounting the second connector component at the second side of the wall (col. 2 lines 37 – 44: A mating magnetic ring 18 (mapped to either “a first receptacle” or “a second receptacle” for “the first connecting element” or “the second connecting element” respectively) is cemented to the surface of an aircraft skin 16. The sending unit 14 is equipped with a circular magnetic ring 24 (mapped to either “the first connector component includes a mounting structure complimentary to the first receptacle” or “the second connector component includes a mounting structure complimentary to the second receptacle” since it fits inside of the magnetic ring 18 as shown in FIG 1.) The sending unit 14 is detachable from the aircraft skin by simply exerting sufficient tension (mapped to either “for mounting the first connector component at the first side of the wall” or “for mounting the second connector component at the second side of the wall”). A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets or the like, as discussed in connection with the sending unit 14. Col. 2 lines 45 – 50: A complementary inductive pick-up unit 19 may be temporarily mounted by utilizing ring magnets as discussed in connection with the sending unit 14.).”
Regarding claims 5 and 15, Kolbert teaches “wherein one of the first connector component and the second connector component includes a power input (col. 2 lines 30 – 33: The coupling of power from the generator 10 includes a cable 13 connected at a first end to generator 10 and at an opposite end to a sending unit 14. The latter connection represents “power input”) and a power transmission coil providing an inductive power transmission of electrical power received from the power input (col. 2 line 64 – col. 3 line 35: comprises at least primary winding 28 and core 26); and wherein another of the first connector component and the second connector component includes a power transmission coil configured to receive the inductive power transmission (col. 2 line 64 – col. 3 line 35: comprises at least central ferromagnetic core 32 with a secondary winding 38)…”
Kolbert does not teach that the received power is “to provide electrical energy to the converter circuitry of the another of the first connector component and the second connector component.”
As was explained above, Riezebos also teaches of data and power connections under hostile environmental influences (paragraph 0002). The system is shown in FIG 1 with corresponding description. As further stated in paragraph 0077, upon receiving power via the inductive coupling element 235, the received power is supplied to the transmitting and/or receiving element 215. In other words, Riezebos teaches supplying of the received power to other components of the connector component 200 in FIG 1.

Regarding claim 6, Kolbert in combination with Riezebos does not teach “wherein a frequency of the radio frequency signal is in a range from 3.1 - 10.6 GHz.”
Riezebos teaches usage of 60 GHz band (paragraph 0065).
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Riezebos’s disclosures at other frequencies with reasonable expectation of success since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Kolbert in combination with Riezebos teaches or fairly suggests “wherein at least one of the first connector component and the second connector component includes a housing (Kolbert, col. 3 lines 3 – 5: a sending unit 14 (“the first connector component”) having a ferromagnetic housing 22.) including a surface facing the dielectric part (not seen in FIG 2 but either is implicitly present at the bottom of the housing 22 of the sending unit 14 inside of the magnetic ring 24, or it would have been obvious to use one to protect internal components from external elements)…”

However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the bottom surface of Kolbert’s housing 22 of a nonmagnetic dielectric material to prevent the blockage of magnetic flux and RF signals between the two parts of the system. With respect to a specific material, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the same dielectric material as is used in the aircraft skin of Kolbert’s disclosure. Doing so would have simply minimized the number of different materials used as well as simplified the design calculations by using the same materials in the line of the magnetic flux and RF signals. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Kolbert in combination with Riezebos teaches or fairly suggests “wherein at least one of the data input and the data output comprises at least one of: an Ethernet port; an optical fiber port; a digital electrical port; and an analog electrical port (indeed, col. 2 lines 49 – 52 describe application of Kolbert’s system: Signals sent from generator 10 through the units 14 and 19 are transferred to an internal data memory 12 by means of a cable 20. Therefore, it would have been obvious to a person of ordinary skill in the art that the input port represents either one of “a digital electrical port; and an analog electrical port”. Paragraph 0002 of Riezebos: A described contactless plug connector may comply with Ethernet. Therefore, in the device of combined Kolbert and Riezebos’s disclosures, the port would at least be for any one of “an Ethernet port; … a digital electrical port; and an analog electrical port”).”
Regarding claim 9, Kolbert teaches or fairly suggests “wherein at least one of the first connector component and the second connector component includes a housing including a metal material (col. 3 lines 3 – 5: a sending unit 14 having a ferromagnetic housing 22. It is well known that iron, cobalt, nickel, and some alloys or compounds containing one or more of these elements exhibit ferromagnetic properties. Therefore, the housing 22 of the sending unit 14 is either made of any of the above listed metals, or it would have been obvious to a person of ordinary skill in the art to use these metals to make the housing 22 of the sending unit).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20140248801 (Riezebos) as applied to claim 1 above, and further in view of US 20150326336 (Witschnig).
Regarding claim 10, Kolbert in combination with Riezebos does not teach “wherein the dielectric part includes a wave guide structure”.
Witschnig teaches wireless transmission of data between plurality of devices utilizing antennas (see FIG 1 with corresponding description). Paragraphs 0015, 0019 – 0020 teach that a plurality of dielectric waveguides 110a-110c extend and disposed between each two of the plurality of electronic devices 102a-102c. The plurality of dielectric waveguides 110a-110c are configured to convey the wireless signals between 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize dielectric waveguide between two parts of the connector of Kolbert and Riezebos for transmission of data with large bandwidth and reduced attenuation, as disclosed by Witschnig, by positioning them between corresponding antennas, such as disclosed by Riezebos. Doing so would have allowed to reduce attenuation of the wireless signals by confining the wireless signals by total internal reflection and to provide for a large bandwidth (see Witschnig, paragraphs 0019 – 0020).
Since in the device of Kolbert and Riezebos the antennas for data communication would be positioned on different sides of the dielectric part in the wall, it would have been obvious to incorporate the dielectric waveguide disclosed by Witschnig into the dielectric part.

Claims 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4985922 (Kolbert) in view of US 20140248801 (Riezebos) as applied to claims 1 and 2 above, and further in view of US 3629797 (Dillon).
Regarding claims 11 and 16, Kolbert teaches “…housing to accommodate components of the device; and
(col. 2 lines 19 – 30: aircraft fuselage as the “housing”, and the device is installed on an aircraft skin.).”
Although Kolbert does not teach that the housing is “sealed”, Riezebos teaches in paragraph 0103 that the connector acting as receptacle connector may be embedded in housing sealed against intrusion of water or other materials.
In addition, Dillon in col. 1 lines 10 – 20 teaches that there are many situations in which it is desirable to pass signal information through a wall or plate structure without in any way impairing the integrity of the plate. For example, in underwater vessels such as deepsea diving bells, submarines, it is extremely important that the hull, normally formed of iron, does not have any weak areas. The pressure differential is enormous at great depth and any holes for the purpose of passing electrical leads from the exterior to the interior of the vessel can often result in an unsafe condition, not only from the standpoint of hull strength but more particularly with respect to leakage problems.
In other words, Dillon teaches similar information transfer as Kolbert and Riezebos but applied to a sealed housing such as for deep-sea applications.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the system of combined Kolbert and Riezebos’s disclosures having high data transfer rate with respect to a sealed housing for deep-sea applications, as disclosed by Dillon. Doing so would have achieved the predictable results of high data transfer rate with respect to communication with deep-sea vessels thus resulting in improved system.
Regarding claims 12 and 17, Kolbert in combination with Dillon teaches “further comprising a watertight subsea device (please see explanation in the rejection of claims 11 and 16 above. “a watertight subsea device” Is shown by Dillon in FIG 1 as a diving bell or sphere 10).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648